                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION




BAKER S MURAKAMI PRODUCE
COMPANY LLLP, an Idaho limited
liability limited partnership;
and J.F. PALMER AND SONS                     JUDGMENT IN A CIVIL CASE
PRODUCE, INC., a Texas
corporation;

       Plaintiffs,

V.                                           CASE NUMBER: CV418-252


WENG FARMS INC., a Texas
corporation; LIYA WENG, an
individual also known as Lea
Weng; WILLIAM R. FOSTER,
individual; and HILLCREST
FARM, a business entity;

       Defendants.




Decision by Court.    This action came before the Court.       The issues have been
considered and a decision has been rendered.




IT IS ORDERED AND ADJUDGED:



Default judgment is entered in favor of Plaintiff Baker and against
Defendants Foster and Weng, in their individual capacities, as to
Count VI of Plaintiffs' Complaint (Doc. 1), in the principal amount
of    $84,897.75,     plus    additional   interest       of   $23,359.45   accrued
through August 19, 2019.

Default judgment in entered in favor of Plaintiff Palmer & Sons and
against Defendants    Foster and     Weng,  in  their individual
capacities, as to Count VI of Plaintiffs' Complaint (Doc. 1), in
the    principal     amount    of   $217,180.50,   plus   additional    interest   of
$55,273.48 accrued through August 19, 2019.

Additionally, default judgment is entered against Defendants Foster
and Weng, in their individual capacities, in the total amount of
$46,585.00 in contractual attorneys' fees and $2,006.41 in costs due to
